Case 1:19-mj-0O0909-PK Document4 Filed 10/09/19 Page 1 of 1 PagelD #: 44
GK
F.# 2019R00850
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA PROPOSED ORDER

MECHEAL LESLIE,

Defendant.

Upon the application of RICHARD P. DONOGHUE, United States Attorney
for the Eastern District of New York, by Assistant United States Attorney Gillian A.
Kassner, for an order unsealing the above-captioned matter in its entirety.

WHEREFORE, it is ordered that the above-captioned matter in its entirety be

unsealed.

Dated: Brooklyn, New York
October 9 . 2019

 

HORRY PRGGY KUO
UNITED SfATES MAGISTRATE JUDGE

EASTERN DISTRICT OF NEW YORK
